Exhibit 10.1a

United Contract No. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]



FIRST AMENDMENT TO UNITED EXPRESS AGREEMENT

This First Amendment to United Express Agreement (the “Amendment”) is effective
as of February 15, 2010 (the “Effective Date”), by and between UNITED AIR LINES,
INC., a Delaware corporation, with its offices located at 77 West Wacker Drive
Chicago, Illinois 60601 (“United”), and EXPRESSJET AIRLINES, INC., a Delaware
corporation, with its offices located at 700 North Sam Houston Parkway West,
Suite 200, Houston, Texas 77067 (“Contractor”).



            WHEREAS, the parties previously entered into that certain United
Express Agreement dated as of December 1, 2009 (United Contract [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT])  (the
“Agreement”); and

            WHEREAS, pursuant to Article XXXI of the Agreement, the parties may
mutually agree to modify or amend the Agreement for any reason at any time.

            NOW THEREFORE, for good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

I.          DEFINITIONS.  Capitalized terms used in this Amendment and not
otherwise defined in this Amendment shall have the meanings assigned to them in
the Agreement.

II.         SCOPE, TERM, AND CONDITIONS

            A.        The term of this Amendment shall commence on May 1, 2010
and shall terminate on December 15, 2010.  Thereafter, subject to aircraft
availability and to the terms set forth on Schedule 1 hereto, United may extend
the term of this Amendment for up to four (4) additional terms of not less than
thirty (30) days each, subject to United providing Contractor written notice of
such initial extension on or prior to the dates set forth in Schedule 1 hereto. 

            B.         Contractor commits to deliver to, and subsequently
operate for United, ten (10) ERJ-145 aircraft with adequate spare coverage (the
“Supplemental Aircraft”) according to the aircraft delivery schedules set forth
on Schedule 1 hereto.   All terms and conditions of the Agreement shall apply to
the Supplemental Aircraft, except that the aircraft ownership shall be modified
as set forth on Schedule 1 hereto and further that the terms of Articles 2.B.1.,
4.A.1.b, 4.A.1.c, 4.A.2, 4.A.3, 4.A.4, 7.I. and 8.F. of the Agreement shall not
apply to such Supplemental Aircraft.

--------------------------------------------------------------------------------

            C.        Contractor agrees to [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] percent ([CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]%) Markup on all Supplemental Aircraft
through May 31, 2010 and a Markup of [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] percent ([CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]%) from June 1, 2010 through June 30, 2010.   hereafter,
the Markup shall be in accordance with the terms of the Agreement.

III.       MISCELLANEOUS.   Except as otherwise amended herein, the Agreement
will remain in full force and effect.  The terms of this Amendment are deemed to
be incorporated in, and made a part of, the Agreement.  This Amendment may be
executed in any number of counterparts, by original or facsimile signature, each
of which when executed and delivered shall be deemed an original and such
counterparts together shall constitute one and the same instrument.

            IN WITNESS WHEREOF, the parties hereto have, by their duly
authorized officers, caused this Amendment to be entered into and executed as of
the Effective Date.

UNITED AIR LINES, INC.


By:   /s/ John Tague
John Tague
President


    

EXPRESSJET AIRLINES, INC.


By:   /s/ Phung Ngo-Burns
Phung Ngo-Burns
Chief Financial Officer

--------------------------------------------------------------------------------


Schedule 1



Supplement Aircraft and Scheduled Amendment Expiration Dates

ERJ-145s

In-Service Date

Scheduled Expiration Date

Initial Renewal Deadline

Second Renewal Deadline

Third Renewal Deadline

Fourth Renewal Deadline

Aircraft Ownership Rate ($/month)

 

1*

01-May-2010

15-Oct-10

15-Jun-10

15-Jul-10

15-Aug-10

15-Sep-10

$****

 

2

01-May-2010

15-Oct-10

15-Jun-10

15-Jul-10

15-Aug-10

15-Sep-10

$****

 

3

01-May-2010

15-Oct-10

15-Jun-10

15-Jul-10

15-Aug-10

15-Sep-10

$****

 

4

01-May-2010

15-Oct-10

15-Jun-10

15-Jul-10

15-Aug-10

15-Sep-10

$****

 

5

01-May-2010

15-Nov-10

15-Jun-10

15-Jul-10

15-Aug-10

15-Sep-10

$****

 

6

01-May-2010

15-Nov-10

15-Jun-10

15-Jul-10

15-Aug-10

15-Sep-10

$****

 

7

01-May-2010

15-Nov-10

15-Jun-10

15-Jul-10

15-Aug-10

15-Sep-10

$****

 

8

01-May-2010

15-Dec-10

15-Aug-10

15-Sep-10

15-Oct-10

15-Nov-10

$****

 

9

01-May-2010

15-Dec-10

15-Aug-10

15-Sep-10

15-Oct-10

15-Nov-10

$****

 

10

01-May-2010

15-Dec-10

15-Aug-10

15-Sep-10

15-Oct-10

15-Nov-10

$****

 

11

01-May-2010

15-Dec-10

15-Aug-10

15-Sep-10

15-Oct-10

15-Nov-10

$****

 



**** [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



*Represents virtual spare aircraft

In the event that United desires to extend any Renewal Deadline set forth above
for one or more Supplemental Aircraft, United shall pay an option fee to
Contractor for such extension of such Renewal Deadline equal to $[CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] per week, per
aircraft that United desires to extend such Renewal Deadline.  In the event of
the foregoing, such option fees will be credited against fees becoming due
hereunder during any renewal period following the Scheduled Expiration Date.  By
way of example, if United elects to extend the Renewal Deadline for Supplemental
Aircraft Nos. 2 and 3 above by two weeks per aircraft, then United would pay an
option fee equal to $[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].  If United elects to extend the term of both Supplemental Aircraft
Nos. 2 and 3, then United would receive a credit of the entire $[CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] option fee against
fees becoming due hereunder.  However, if United elects to extend the term of
only Supplemental Aircraft Nos. 2 and not Supplement Aircraft No. 3, then United
would receive a credit equal to $[CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] of the $[CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] option fee against fees becoming due hereunder and the
remaining $[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] would be forfeited as consideration for such option.

--------------------------------------------------------------------------------